IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 96-50158
                        Summary Calendar



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,


versus

WILLIAM EARL MILLS,

                                        Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-94-CR-112
                         - - - - - - - - - -
                           October 29, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     William Earl Mills appeals his convictions for bank robbery,

using and carrying a firearm during the commission of a crime of

violence, possession of a firearm by a convicted felon,

possession of an unregistered firearm, and escape from custody.

He argues that the district court erred when it denied his motion

to suppress evidence, that the evidence was insufficient to

support his conviction for using and carrying a firearm during

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-50158
                               - 2 -

the commission of a crime of violence, that the district court

erred when it increased his criminal history level without

discussing intermediate levels, and that the district court erred

when it used the obstruction-of-justice enhancement twice when

calculating the offense level on his multiple-count conviction.

     We have reviewed the record and the briefs of the parties

and hold that the evidence Mills sought to suppress was not the

product of an unlawful search because he voluntarily abandoned

the duffle bag which contained the evidence.    United States v.

Quiroz-Hernandez, 48 F.3d 858, 864 (5th Cir. 1995).    We further

hold that the evidence was sufficient for a reasonable jury to

find Mills guilty beyond a reasonable doubt of using and carrying

a firearm during a crime of violence.     United States v. Bell, 678
F.2d 547, 549 (5th Cir. 1982) (en banc), aff'd, 462 U.S. 356

(1983).   As to Mills’s contention that the district court failed

to articulate its reasons for enhancing Mills’s criminal history,

we find that the record provides a reasonable basis by which this

court can conclude that the district court thoroughly considered

the appropriate guidelines in arriving at its sentence.     See

United States v. McKenzie, 991 F.2d 203, 205 (5th Cir. 1993).

Last, we find that the district court did not err when it

overruled Mills’s objection to the enhancement of his base

offense level for the obstruction of justice.

AFFIRMED.